Citation Nr: 0102809	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for an anxiety disorder not otherwise specified, 
also claimed as post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which established entitlement to 
service connection for an anxiety disorder not otherwise 
specified, also claimed as PTSD.


REMAND

Additional medical consultation and treatment records were 
received in March 2000 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ); such 
evidence has not first been considered by the AOJ.  Pursuant 
to 38 C.F.R. § 20.1304 (2000), pertinent evidence received by 
the Board under this section necessitates a return of the 
case to the AOJ for review, consideration and preparation of 
a supplemental statement of the case prior to a Board 
decision unless there has been a waiver of such referral.  In 
the absence of such waiver, a decision by the Board at this 
time is precluded. 

To ensure full compliance with due process requirements, this 
case must be REMANDED to the RO for the following 
development:

1.  In addition to any other development 
deemed warranted, the RO must 
readjudicate the veteran's claim in a 
rating decision which addresses the 
February 14, 2000 statement from the VA 
Chief of Psychiatry at the Fox Valley VA 
Satellite Outpatient Clinic.  Any 
additional arguments or contentions 
relevant to the claim should be 
considered and addressed by the RO in its 
decision.

If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




